—Judgment, Supreme Court, New York County (Ira Beal, J., at plea; Rena Uviller, J., at sentence), rendered August 13, 1992, convicting *744defendant, upon his plea of guilty of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 5% to 11 Vi years, unanimously affirmed.
The record does not support defendant’s claims that he was not properly arraigned as a second violent felony offender in accordance with CPL 400.15, and that the court, in imposing sentence pursuant to the negotiated plea, did not consider the probation report or otherwise exercise independent discretion. Having received the benefit of his bargain, which was substantial, defendant should be bound by its terms (People v Capasso, 171 AD2d 448). Concur—Murphy, P. J., Rosenberger, Wallach, Ross and Rubin, JJ.